Citation Nr: 1123577	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-13 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected knee disabilities.  

2.  Entitlement to an increased rating for a right knee disability.

3.  Entitlement to increased ratings for a left knee disability.   

4.  Entitlement to an increased rating for sinusitis with allergic rhinitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.    

The Veteran testified at a hearing before a Decision Review Officer in December 2009 and at a hearing before the Board in March 2011.  The Veteran submitted additional evidence with a waiver of review by the agency of original jurisdiction at the March 2011 hearing.  

The issues of entitlement to an increased rating for left and right knee disabilities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's sinusitis with allergic rhinitis is not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

2.  The Veteran has a right shoulder disability that is due to or the result of his service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for sinusitis with allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2010).

2.  The Veteran has a right shoulder disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2005, March 2006, January 2008, and November 2008; rating decisions in April 2006 and November 2008; statements of the case in May 2007 and July 2009; and a supplemental statement of the case in August 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the February 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

At a February 2006 VA examination, the Veteran reported nose bleeds, nasal drainage, sore throats, sneezing, coughing, nasal congestion, and occasional headaches.  There was no evidence of osteomyelitis.  The Veteran reported three incapacitating episodes of sinusitis per year requiring the use of antibiotic treatment for four to six weeks and four non-capacitating episodes per year with headache, fever, purulent drainage, and sinus pain.  The Veteran reported headaches, sinus pain, sinus tenderness, and fever.  The headaches were noted to occur several times per year but less than monthly.  Physical examination of the sinuses revealed purulent discharge, tenderness, erythema and moderate swelling of the right nasal turbinate and mild erythema and mild swelling of the left nasal turbinate with no visible lesions.  The Veteran reported that he was unable to work when he had sinus flare-ups and the examiner indicated that the Veteran's sinusitis resulted in decreased concentration, poor social interactions, hearing difficulty, weakness or fatigue, and decreased strength of the upper and lower extremities.  

At a December 2009 hearing before a Decision Review Officer, the Veteran reported that his nose ran and bled when the weather changed from season to season.  The Veteran reported an occasional slight headache and a stuffy, bloody nose at times.  The Veteran indicated that he used a salve every few days to keep his nose moist because it became dry and crusty.  The Veteran reported that his sinusitis had to be treated with medication seven or eight times per year.

At a VA examination in January 2010, the Veteran denied a history of osteomyelitis.  The Veteran indicated that he had a history of incapacitating episodes but indicated that the episodes did not require the use of antibiotic treatment and he denied a history of non-incapacitating episodes.  Physical examination revealed no nasal polyps and mild erythema, patent nares, no obstruction, and no purulent discharge to the nose or pharyngeal region.  X-rays of the sinuses revealed a small amount of fluid or mucosal thickening in the right maxillary sinus suggestive of maxillary sinusitis.  The examiner noted that the Veteran's sinusitis with allergic rhinitis had no significant effects on his usual occupation as a self-employed retailer.  

VA treatment reports dated from April 2004 to October 2010 do not show any complaints, findings, or treatment for sinusitis.  

At a March 2011 hearing before the Board, the Veteran and his spouse testified that the Veteran had crusty, green mucous, coughing, and migraine headaches.  The Veteran indicated that he had recently been seen in the emergency room for migraine headaches and a few weeks prior he had been treated for strep throat and sinus problems.  The Veteran's spouse testified that the Veteran was treated with antibiotics for the strep throat and sinusitis and Prednisone for three to four months.  The Veteran reported that he had monthly headaches which lasted from five to ten minutes.  The Veteran and his spouse testified that he had "stop and get out" for his sinus condition about four to five times a year.  

The Veteran's sinusitis with allergic rhinitis has been rated as 10 percent disabling under Diagnostic Code 6513.  38 C.F.R. § 4.97 (2010).  Under Diagnostic Code 6513, a 0 percent rating is assigned when detected by x-ray only.  A 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97 (2010).

The Board finds that the evidence does not show that a rating higher than 10 percent is warranted for the Veteran's service-connected sinusitis with allergic rhinitis.  Although the February 2006 VA examination shows a report of three incapacitating episodes of sinusitis per year requiring the use of antibiotic treatment for four to six weeks which meets the requirement for a 30 percent rating, the VA medical evidence of record does not show that the Veteran received antibiotic treatment for his sinusitis at any time during the period from April 2004 to October 2010, or that any antibiotic treatment was for four to six weeks.  The Veteran has not reported treatment for sinusitis at a private provider.  The Veteran reported four non-capacitating episodes per year with headache, fever, purulent drainage, and sinus pain at that examination which does not meet the criteria for an increased rating.  Furthermore, although the Veteran testified at his hearing before a Decision Review Officer that he used medication to treat his sinusitis seven or eight times per year, and he testified at his hearing before the Board that he had "stop and get out" for his sinus condition about four to five times a year, when examined by VA in January 2010, the Veteran indicated that he had a history of incapacitating episodes but reported that the episodes did not require the use of antibiotic treatment and he denied a history of non-incapacitating episodes.  Moreover, although the Veteran and his spouse testified in March 2011 that he was treated in the emergency room with antibiotics and steroids for his sinusitis and strep throat for a period of more than four weeks, that evidence does not show that the Veteran met the criteria for a 30 percent rating which requires three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The medical treatment evidence of record does not establish any complaints, findings, or treatment for sinusitis.  Therefore, the Board finds the results of the most recent VA examination and the treatment records to be more credible than the February 2006 examination findings.  Therefore, the Board finds that an increased rating is not warranted under Diagnostic Code 6513.

The Board has reviewed the remaining diagnostic codes relating to diseases of the nose and throat but finds Diagnostic Code 6513 is the most appropriate diagnostic code in this case.  38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2010).  

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's sinusitis with allergic rhinitis has been shown to markedly interfere with employment, beyond that contemplated in the assigned rating, or to warrant frequent periods of hospitalization.  The February 2006 VA examiner indicated that the Veteran's sinusitis resulted in decreased concentration, poor social interactions, hearing difficulty, weakness or fatigue, and decreased strength of the upper and lower extremities.  However, those symptoms are contemplated in the rating criteria in determining whether an episode is incapacitating.  Furthermore, at the most recent VA examination, the examiner noted that the Veteran's sinusitis does not have significant effects on his usual occupation as a self-employed retailer.  Moreover, the evidence does not suggest that the Veteran's sinusitis requires frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met because marked interference with employment and frequent hospitalization are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to pertinent symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  That includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has a right shoulder disability which is related to a fall due to his service-connected knee disability.  

VA treatment reports show that the Veteran was seen in the emergency room in April 2004 at which time he indicated that his right knee gave out and he fell and braced his fall with his right arm and experienced neck and shoulder pain a few days later.  Following a physical examination, the Veteran was diagnosed with musculoskeletal pain.  An x-ray of the shoulder obtained later in April 2004 shows that a posterior dislocation could not be excluded but no fractures were seen.  The Veteran was diagnosed with right shoulder impingement syndrome in July 2004, arthralgias of the right shoulder in July 2006, and right shoulder tendonitis in August 2006.  The Veteran sought physical therapy for shoulder pain during the period from August 2006 to March 2008.  

At an October 2008 VA examination, the Veteran reported that he fell in April 2004 due to his service-connected knee disabilities and injured his right shoulder.  Physical examination of the right shoulder revealed no swelling, deformity, crepitus or laxity but some tenderness was noted posteriorly.  X-rays of the right shoulder were normal.  The examiner reviewed the claims file and noted that the Veteran had a possible right shoulder dislocation in April 2004 as shown in VA medical records.  However, current x-rays of the shoulder were normal.  The examiner diagnosed the Veteran with a normal right shoulder.  The examiner opined that based on the fact that there were no witnesses to the Veteran's fall and because he reported that he was wearing a Don Joy knee brace which should have prevented instability or giving way of the left knee and the current physical examination of the knees reflected no laxity of the right or left knee, it was more likely than not that his right shoulder condition was not caused by or due to any problems with the Veteran's knees. 

The Veteran testified at a hearing before a Decision Review Officer in December 2009.  He indicated that his left knee gave out and he fell and injured his right shoulder.  The Veteran's spouse testified that the Veteran initially sought treatment in 2004 and had severe pain for four weeks following the injury and the shoulder gradually got better but never completely healed.  

The Veteran testified at a hearing before the Board in March 2011.  He indicated that his left knee gave out and he tried to catch himself and injured his shoulder.  The Veteran testified that he was treated with physical therapy and Ibuprofen for his right shoulder injury.  He stated that his knee had a lot of pain and even gave out with the brace on.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a chronic right shoulder disability secondary to a service-connected knee disability.

As an initial matter, the Board notes that the Veteran is currently service-connected for left and right knee disabilities.  Although the Veteran testified that his left knee gave out resulting in an injury to his right shoulder, VA outpatient treatment reports dated in April 2004 show that the Veteran reported that his right knee gave out and he braced his fall with his right arm and began experiencing increasing right shoulder pain.  Thereafter, the Veteran was treated with physical therapy at VA and diagnosed with right shoulder impingement syndrome, arthralgias of the right shoulder, and right shoulder tendonitis during the course of his treatment.  Although the October 2008 VA examiner indicated that the Veteran's right shoulder was normal at the time of the examination, the Board finds sufficient evidence of symptomatology existing after the filing of the claim to support a finding of a current disability under VA regulations.  McLain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

Additionally, although the VA examiner found that the it was more likely than not that the Veteran's right shoulder condition was not caused by or due to any problems with the Veteran's knees because the Veteran was wearing a left knee brace and physical examination revealed no laxity of the knees, the VA records indicate that the Veteran sustained an injury to his right shoulder following a fall due to his service-connected right knee giving out.  In short, there is competent evidence that the Veteran's chronic right shoulder disability resulted from a fall due to a service-connected disability.  The evidence shows that it is at least as likely as not that the Veteran sustained some injury and resulting disability to his shoulder that was treated with physical therapy and variously diagnosed.  The Board finds that the Veteran's report of a fall due to his service-connected knee disabilities is credible, particularly because it was reported to treating physicians at the time of the incident.  Therefore, the Board finds that the right shoulder disability is proximately due to or the result of the service-connected knee disabilities.  Therefore, the Board finds that service connection is therefore warranted.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a right shoulder disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for sinusitis with allergic rhinitis is denied.

Entitlement to service connection for a chronic right shoulder disability is granted.    


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims for increased ratings for the Veteran's right and left knee disabilities can be reached.  

The Veteran was last afforded a VA examination to assess the severity of his service-connected right and left knee disabilities in January 2010.  Since that time, VA outpatient treatment reports show that the Veteran has received treatment for his knees.  The Veteran also testified at the hearing before the Board that his bilateral knee disabilities have worsened since the January 2010 VA examination.   Consequently, the Board finds that a VA examination should be scheduled in order to assess the current severity of the Veteran's service-connected right and left knee disabilities.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last examination is not unduly remote, he has asserted that his bilateral knee disabilities have worsened since the last examination and that the most recent examination is not an accurate depiction of the current severity of his disability.

Associated with the claims file are VA outpatient treatment reports dated through October 2010 which include treatment for the Veteran's service-connected knees.  Any outstanding VA treatment records dated since October 2010 should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since October 2010.

2.  Schedule the Veteran for A VA orthopedic examination to determine the extent of his right and left knee disabilities.  All necessary tests and studies, including range of motion studies, should be conducted.  The examiner should specifically indicate whether the Veteran's knee disabilities s are manifested by lateral instability or recurrent subluxation and whether such instability or subluxation is slight, moderate, or severe.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically. 

3.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


